Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-9,11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasty et al. (US 2020/0143494).
Hasty discloses an order to customer linking system comprising sensor to sense a position of an order (par. 14), image projector 180 (par. 15), and processor to associate customer with order and to cause projector to project customer image based on sensed order (pars. 14,15), except for particularly stating that customer image is an identification image.
However, since the purpose of the image is to associate a particular person with a particular order, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the image for identification purposes, in order that correct customer would have received correct order, by recognizing that the image on tray corresponded with customer image.
Regarding claim 2, Hasty teaches projecting image onto the order at position of tray (Fig. 1).
Regarding claim 3, Hasty teaches tracking movement of order with respect to position of customer, customer image location adjusting with movement of tray toward customer (par. 13).
Regarding claim 4, Hasty teaches providing indication of completion state of order (par. 15).
Regarding claim 5, Hasty teaches providing input recognizing completion of order (par. 13), it being obvious to one of ordinary skill in the art before the effective filing date of the invention to sense 
Regarding claims 7-9, Hasty teaches providing different customer images associated with different customer orders (pars. 7,13).
Claims 11-15 are rejected for the same reasons as set forth above with regard to claims 1,4,7-9.
2.	Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasty et al. in view of Theobald.
Hasty discloses a customer order system as set forth above with regard to claim 1, except for particularly stating that charge amount for order is included.
Theobald discloses desirability of displaying charge amount for a customer food/beverage order (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include charge amount as suggested by Theobald with a food/beverage order as disclosed by Hasty, in order that a customer could have quickly reviewed if they were charged the correct amount for their food/beverage order.
3.	Claim s 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 2020/0255277).
Stubbs discloses a customer ordering system comprising projected image on surface (Fig. 5), sensor to detect 3-D field overlying image on surface (par. 33, Fig. 5), and processor 170 for sensing customer action and processing selected beverage order (pars. 20,33), except for particularly stating that displayed image is changed responsive to customer action.
However, automatic beverage stations are well known in the art to change display based on customer action, such as touching a return to main menu button.

Regarding claim 17, Stubbs teaches selection of order based on sensed customer actions (par. 33).
4.	Claim s 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs  et al. in view of Bethuy et al. (US 6,058,986).
Stubbs discloses an automatic drink dispenser ordering station as set forth above with regard to claim 16, except for specifically stating that position of drink container is detected for refilling a drink order.
Bethuy teaches desirability of sensing position of drink container that is to be filled in order to stop filling cup when near the top (abstract, claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to sense drink container position as suggested by Bethuy in conjunction with a drink refilling station as disclosed by Stubbs, in order to prevent drink spillage and save costs by not wasting beverages.
Regarding claims 19-20, Stubbs teaches drink refill order placed at location proximate fluid dispenser (Fig. 5) and display of beverage menu (Fig. 5).
5.	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelly, Kaehler and Hiatt disclose food ordering systems.
7.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689